Ryan, C. J.
The verdict of the jury was considerably in excess of the amount claimed in the complaint. Something is said in the briefs of counsel on the subject of a remittitur, but there is none in the record, to which alone we can look. The motion for a tiew trial, if denied, should have been denied only upon condition that the respondent enter a remittitur of the excess.
The other grounds set up by the appellant for a new trial went to the discretion of the court below ; and there does not appear to have been an abuse of a sound discretion in the denial of the motion, so far as it rested on those grounds.
But the order of the court below overruling the motion, without making it a condition of the order that the respondent should remit the excess of damages found by the jury, was * erroneous, and must be reversed.
By the Court, — Order reversed.